In re Entergy Louisiana, LLC; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Avoyelles, 12th Judicial District Court Div. A, No. 2012-7676; to the Court of Appeal, Third Circuit, No. CW13-00435.
Granted in part, denied in part. The judgment of the district court is reversed. In the interest of justice, defendant’s motion for continuance is granted. Defendant’s motion to seal is denied. Within five days of this order, defendant shall be permitted to remove all confidential exhibits from the record of this court. .See Supreme Court Rule V, § 5.
HUGHES, J„ would deny.